Bleckley, Chief Justice.
The ordinary having let out the building of a county bridge to one who was not the lowest bidder, an injunction against paying the contractor more than the amount of the lowest bid was comprehensive enough under the circumstances. Refusal to restrain any and all payment whatever, was no abuse of discretion.
There was one bidder who bid $300 ; another who bid $500. The ordinary accepted the lowest bid, but the bidder would not comply with the terms ; that is, would not give the bond and security required by statute. For this reason, the ordinary contracted with the second bidder, *232the $500 man, accepted his bid, and took his bond and security, agreeing to pay him $500. The citizens of the county were dissatisfied, some of them thinking the bridge ought to be built for $200, and they applied for an injunction against paying the contractor anything. By the injunction granted, the payment was limited to $300; that is, to what would have been payable if the lowest bid had been the basis of contract and the work had been done upon it instead of upon the next lowest. The bridge had been built and the county had received it when the injunction was granted.
We think the chancellor did right; he has put the matter where it would have been if there had been no departure from the strict power of the ordinary. The complainants make the point that the ordinary did not have the power to accept any bid several days after the letting, without re-advertising, etc. But suppose he did .not: he had the power to have the bridge built at the price at which the lowest bidder had offered to build it, and this is all that the injunction leaves him at liberty to pay.
Judgment affirmed.